Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 03/07/2022. Of original claims 1-22, applicant amended claims 1, 9 and 16 in the amendment. Therefore, claims 1-22 are pending.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 9 and 16 as per attached proposed examiner amendment submitted by the applicant on March 18, 2022.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Aaron R. Wininger, Attorney (registration # 45,229) on March 17,18, and 21, 2022 and an interview summary of which is attached herewith. 
	The application has been amended as follows:

1.	(Currently Amended)  A method of real-time updating a database with dimensional balancing, the method comprising:	receiving, by a database engine of a payment processor, a subset of a balance with an identifier from an account of a user; 
assigning and storing, by the database engine, an attribute to the subset of the balance based on a dimensional rule, where the dimensional rule includes tiered attributes for moving  a determined subset based on priority and the attributes are automatically swept with the subsets when they move;
accessing, by a client device, the balances via a user interface of a publication system of the payment processor,
receiving, by the payment processor, from the client device via a user interface, a transaction request to transfer a portion of a first balance from the first balance to a second balance in the database;	determining, by the payment processor, a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules based on one or more attributes of the subset and an identifier of an account holding the second balance, the one or more attributes being orthogonal to each other, the dimensional rules including priority to subset with attributes of same jurisdiction of the subset of the first balance and the second balance over compliant subset with different jurisdiction, priority to subset with attributes of same currency of the subset of the first balance and the second balance over complaint subset over different currencies; and minimization of cost for transferring between jurisdiction of the subset of the first balance to the second balance if subset are compliant;	optimizing the moving, by the payment processor based on the dimensional rules, the determined subset from the first balance to the second balance; in real-time, by the payment processor, attributes of the moved subset in the second balance, where a new subset with attribute is automatically created when the moved subset in the second balance attribute does not have attribute of subset of the first balance ; and
causing display, with the user interface on a display of the client device, the first and second balances with the updated attributes after the moving.
2.	(Original)  The method of claim 1, wherein the subset is less in amount than the portion and the method further comprises:	determining a second subset of the first balance compliant with the dimensional rules based on attributes of the second subset and the identifier of the account;	moving the determined second subset from the first balance to the second balance; and	updating attributes of the second subset in the second balance.
3.	(Original)  The method of claim 1, wherein the attributes include reclaimed water and the method further comprises transferring reclaimed water in an amount of the subset to an end user.
4.	(Original)  The method of claim 1, wherein the attributes include green electricity and the method further comprises transferring green electricity in an amount of the subset to an end user.
5.	(Original)  The method of claim 1, wherein the attributes include jurisdiction and pending status.
6.	(Original)  The method of claim 5, wherein the determining includes determining if the subset has a pending status of available and a matching jurisdiction between the first and second balances.
7.	(Original)  The method of claim 1, wherein the dimensional rules include tiered attributes for priority movement, wherein the determining is repeated before the moving to identify a plurality of subsets compliant with the dimensional rules, and wherein the moving moves a determined subset from the plurality based on the tiered attributes.
8.	(Original)  The method of claim 1, wherein one of the one or more attributes is time-dependent and the method further comprises updating, before the determining, the one time-dependent attribute.

9.	(Currently Amended)  A database system having real-time dimensional balance updating, the system comprising:	one or more hardware processors including a payment processor; and	a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least:	receiving , by a database engine of the payment processor, a subset of a balance with an identifier from an account of a user; 
assigning and storing , by the database engine, an attribute to the subset of the balance based on a dimensional rule, where the dimensional rule includes tiered attributes for moving  a determined subset based on priority and the attributes are automatically swept with the subsets when they move;
providing access, to a client device, the balances via a user interface of a publication system of the payment processor,
receiving, by the payment processor from the client device via the user interface, a transaction request to transfer a portion of a first balance from the first balance to a second balance in the database;	determining, by the payment processor, a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules based on one or more attributes of the subset and an identifier of an account holding the second balance, the one or more attributes being orthogonal to each other, the dimensional rules including priority to subset with attributes of same jurisdiction of the subset of the first balance and the second balance over compliant subset with different jurisdiction, priority to subset with attributes of same currency of the subset of the first balance and the second balance over complaint subset over different currencies; and minimization of cost for transferring between jurisdiction of the subset of the first balance to the second balance if subset are compliant;	optimizing the moving, by the payment processor based on the dimensional rules, the determined subset from the first balance to the second balance; [[and]]	updating in real-time, by the payment processor, attributes of the moved subset in the second balance, where a new subset with attribute is automatically created when the moved subset in the second balance attribute does not have attribute of subset of the first balance ; and
causing display, with the user interface on a display of the client device, the first and second balances with the updated attributes after the moving.
10.	(Original)  The system of claim 9, wherein the subset is less in amount than the portion and the operations further comprise:	determining a second subset of the first balance compliant with the dimensional rules based on attributes of the second subset and the identifier of the account;	moving the determined second subset from the first balance to the second balance; and	updating attributes of the second subset in the second balance.
11.	(Original)  The system of claim 9, wherein the attributes include reclaimed water and the operations further comprises transferring reclaimed water in an amount of the subset to an end user.
12.	(Original)  The system of claim 9, wherein the attributes include green electricity and the operations further comprises transferring green electricity in an amount of the subset to an end user.
13.	(Original)  The system of claim 9, wherein the attributes include jurisdiction and pending status.
14.	(Original)  The system of claim 13, wherein the determining includes determining if the subset has a pending status of available and a matching jurisdiction between the first and second balances.
15.	(Original)  The system of claim 9, wherein the dimensional rules include tiered attributes for priority movement, wherein the determining is repeated before the moving to identify a plurality of subsets compliant with the dimensional rules, and wherein the moving moves a determined subset from the plurality based on the tiered attributes.

16.	(Currently Amended)  A non-transitory machine-readable medium comprising instructions which, when read by a machine, cause a payment processor of the machine to perform operations for real-time updating dimensional balances in a database, the operations comprising, at least:	receiving, by a database engine of a payment processor, a subset of a balance with an identifier from an account of a user; 
assigning and storing , by the database engine, an attribute to the subset of the balance based on a dimensional rule, where the dimensional rule includes tiered attributes for moving  a determined subset based on priority and the attributes are automatically swept with the subsets when they move;
providing access, to a client device, the balances via a user interface of a publication system of the payment processor,
receiving, by the payment processor from the client device via the user interface a transaction request to transfer a portion of a first balance from the first balance to a second balance in the database;	determining, by the payment processor, a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules based on one or more attributes of the subset and an identifier of an account holding the second balance, the one or more attributes being orthogonal to each other, the dimensional rules including priority to subset with attributes of same jurisdiction of the subset of the first balance and the second balance over compliant subset with different jurisdiction , priority to subset with attributes of same currency of the subset of the first balance and the second balance over complaint subset over different currencies; and minimization of cost for transferring between jurisdiction of the subset of the first balance to the second balance if subset are compliant;	optimizing the moving, by the payment processor based on the dimensional rules, the determined subset from the first balance to the second balance; 	updating in real-time, by the payment processor, attributes of the moved subset in the second balance, where a new subset with attribute is automatically created when the moved subset in the second balance attribute does not have attribute of subset of the first balance ; and
causing display, with a graphical user interface on a display of the client device, the first and second balances with the updated attributes after the moving.
17.	(Original)  The non-transitory machine-readable medium of claim 16, wherein the subset is less in amount than the portion and the operations further comprise:	determining a second subset of the first balance compliant with the dimensional rules based on attributes of the second subset and the identifier of the account;	moving the determined second subset from the first balance to the second balance; and	updating attributes of the second subset in the second balance.
18.	(Original)  The non-transitory machine-readable medium of claim 16, wherein the attributes include reclaimed water and the operations further comprises transferring reclaimed water in an amount of the subset to an end user.
19.	(Original)  The non-transitory machine-readable medium of claim 16, wherein the attributes include green electricity and the operations further comprises transferring green electricity in an amount of the subset to an end user.
20.	(Original)  The non-transitory machine-readable medium of claim 16, wherein the attributes include jurisdiction and pending status.
21.	(Original)  The non-transitory machine-readable medium of claim 20, wherein the determining includes determining if the subset has a pending status of available and a matching jurisdiction between the first and second balances.
22.	(Original)  The non-transitory machine-readable medium of claim 16, wherein the dimensional rules include tiered attributes for priority movement, wherein the determining is repeated before the moving to identify a plurality of subsets compliant with the dimensional rules, and wherein the moving moves a determined subset from the plurality based on the tiered attributes.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “receiving, by the payment processor, from the client device via a user interface, a transaction request to transfer a portion of a first balance from the first balance to a second balance in the database; determining, by the payment processor, a subset of the first balance less than or equal to the portion in the first balance compliant with dimensional rules based on one or more attributes of the subset and an identifier of an account holding the second balance, the one or more attributes being orthogonal to each other, where the dimensional rule includes tiered attributes for moving a determined subset based on priority and the attributes are automatically swept with the subsets when they move, the dimensional rules including priority to subset with attributes of same jurisdiction of the subset of the first balance and the second balance over compliant subset with different jurisdiction, priority to subset with attributes of same currency of the subset of the first balance and the second balance over complaint subset over different currencies; and minimization of cost for transferring between jurisdiction of the subset of the first balance to the second balance if subset are compliant; optimizing the moving, by the processor based on the dimensional rules, the determined subset from the first balance to the second balance; updating in real-time, by the payment processor, attributes of the moved subset in the second balance, where a new subset with attribute is automatically created when the moved subset in the second balance attribute does not have attribute of subset of the first balance ; and causing display, with the user interface on a display of the client device, the first and second balances with the updated attributes after the moving “ in system and method for database with real-time dimensional balance updating.
claim 1 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 03/07/2022, see pages 6-8 has been fully considered. The order of combination elements of claim as amended above is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to problem of need of current database to shutdown overnight to allow for requirement of constant updating of the  database after navigation of state, national and international regulations governing financial transfers leading to significant downtime to the database and potential loss of updated  information  during the shutdown while it is not possible to impose constraint enforcement in database that only do post-hoc reconciliation (see paragraph [0002]). The claims provides improvement in the technical field in database specifically the databases with dimensional balances updating enabling the transmission of funds, electricity, water etc. as the transaction occurs according to a set of dimensional rules without blocking access to the database in performing update and reconciliation overnight thereby providing real-time capabilities in the databases, solve the  problem of database downtime, and provide  accuracy and deny impermissible action by implementation of real-time constraint enforcement based on up-to-date picture of the dimensions (see paragraph [0003-0004]).The order combination of element of claims provides identifiers limiting need to manage  eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited prior arts, Witten teaches transferring and storing information related to transaction, Hu et al. disclosed transfer amount based on matching recipient country (see abstract) and Vlazy et al. disclosed transferring balance from account associated with financial network to a second account associated with close-loop system (see abstract, column 9, lines 1-30). The Non-patent Literature of Wilkes disclosed real-time update of data in database in minimizing or eliminating downtime (see pages 3-4). The International prior art of Arnold et al. teach real-time continuous update of database (paragraph [0036]).Therefore, the claims 1-22 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/23/2022